DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6-11 and 16-19 are pending.
Claims 2-5, 12-15 and 20 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 07/06/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 04/06/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on July 06, 2022 have been entered. Claims 1, 6-11 and 16-19 are pending. With regard to claims 5-10  and 15-19, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 6-11 and 16-19 are allowed. Independent claims 1 and 11 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an automatic/manual electronic cigarette, comprising: an atomizing assembly; an air flow passage in communication with a mouthpiece; a battery configured to supply electrical energy to the atomizing device assembly; a control board; a pressure sensor signally connected to the control board, wherein the pressure sensor is configured to detect a pressure change in the air flow passage; a switch key configured to being locked or released; and a shift key, wherein the shift key comprises a plugging member and a locking member, and the shift key is capable of displacing to a first position and a second position, when the shift key is displaced to the first position, the plugging member blocks the air flow passage, the locking member is separated from the switch key so that the switch key is released and controls the closing or the opening of a circuit between the battery and the atomizing assembly; and when the shift key is displaced to the second position, the plugging member is fully or partially disengaged from the air flow passage and the locking member locks the switch key so that the sensor controls closing or opening of the circuit between the battery and the atomizing assembly according to the pressure change in the air flow passage, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a battery assembly for an automatic/manual electronic cigarette, the electronic cigarette comprises an atomizing assembly, the battery assembly comprising: a battery configured to supply electrical energy to the atomizing assembly, the electronic cigarette further comprises: an air flow passage in communication with a mouthpiece; a control board; a pressure sensor, signally connected to the control board, wherein the pressure sensor is configured to detect a pressure change in the air flow passage; a switch key configured to being locked or released; and a shift key, wherein the shift key comprises a plugging member and a locking member, and the shift key is capable of displacing to a first position and a second position, when the shift key is displaced to the first position, the plugging member blocks the air flow passage, the locking member is separated from the switch key so that the switch key is released and configured to control closing or opening of a circuit between the battery and the atomizing assembly; and when the shift key is displaced to the second position, the plugging member is fully or partially disengaged from the air flow passage and the locking member locks the switch key so that the sensor controls closing or opening of the circuit between the battery and the atomizing assembly according to the pressure change in the air flow passage, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831